DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 9/13/2021 has been entered. Claims 14-18, 20, 25, 26 and 34-43 remain pending in the application. Applicant’s amendments to the Specification, Drawings and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 3/11/2021.
The drawings were filed on 9/13/2021. These drawings are acceptable.
The specification was filed on 9/13/2021. This specification is acceptable.

Claim Objections
Claim 14 is objected to because of the following informalities:  
Claim 14 recites the limitation “the housing” in line 10. There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14, 17 and 34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lastovich et al. (US 2004/0064087 A1).

a shaft 38’ having a proximal end (end of element 38’ connected to element 37) and a distal end (end of element 38’ connected to element 40), 
a base (integrated structure formed by elements 44 and 42) disposed at the distal end of the shaft 38’; 
a disruption element 5 coupled to the base 42, 44, the disruption element 5 including a disruption surface (surface of element 5 in contact with skin when in use) configured to contact the cornea and disrupt an area of the cornea; 
a biasing element 46 disposed between the housing 32 and the disruption element 5, the biasing element 46 applying a biasing force (paragraph 0083, lines 4-9) against the disruption element 5 into the contact with the cornea; and 
a guide (see “G” in figure 7C below) configured to engage the base 42, 44 and guide movement of the disruption element two-dimensionally (paragraph 0083, lines 4-9, 14-17, paragraph 0055, lines 3-19, rotational motion is construed as two-dimensional movement) over the cornea when the disruption surface contacts the cornea, 
wherein in response to movement of the disruption element 5 on the cornea, the disruption element 5 is configured to disrupt the area of the cornea for partial epithelial disruption, including disruption of apical layers of superficial squamous cells of the cornea (when the device is used on the cornea, the element 5” is capable to disrupt apical layers of superficial squamous cells of the cornea).

    PNG
    media_image1.png
    290
    246
    media_image1.png
    Greyscale


Regarding claim 17, Lastovich teaches wherein the biasing element is a constant force spring (paragraph 0064, lines 4-15). 

Regarding claim 34, Lastovich teaches wherein the base 42, 44 is configured to move (paragraph 0083, lines 4-9, 14-17, paragraph 0055, lines 3-19, rotational movement is possible due to relative movement of element 44 with respect to element “G” in figure 7C above) along one or more sides (side of element “G” in figure 7C) of the guide (see “G” in figure 7C).

Claim(s) 14 and 35-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haider et al. (US 7,166,086 B2).
Regarding claim 14, Haider discloses a system 60 (figure 11) for enhancing permeability of an epithelium of a cornea (column 4, lines 63-67, the system is capable to enhance permeability of an epithelium of a cornea), comprising: 
a shaft (see “s” in figure 12 below) having a proximal end (see “p” in figure 12 below) and a distal end (see “d” in figure 12 below), a base (see “b” in figure 12 below) 
a disruption element 68 coupled to the base (see “b” in figure 12 below), the disruption element 68 including  disruption surface (surface of element 68 in contact with skin when in use) configured to contact the cornea and disrupt an area of the cornea; 
a biasing element 63 disposed between the housing (housing formed by element 62) and the disruption element 68, the biasing element 63 applying a biasing force (column 14, lines 41-43) against the disruption element 68 into the contact with the cornea; and 
a guide 61 configured to engage the base (see “b” in figure 12 below) and guide movement of the disruption element 68 two-dimensionally (column 15, lines 2-5, rotational movement is construed as two-dimensional movement) over the cornea when the disruption surface (surface of element 68 in contact with skin when in use) contacts the cornea, 
wherein in response to movement of the disruption element 68 on the cornea, the disruption element 68 is configured to disrupt the area of the cornea for partial epithelial disruption, including disruption of apical layers of superficial squamous cells of the cornea (when the device is used on the cornea, the element 68 is capable to disrupt apical layers of superficial squamous cells of the cornea).

    PNG
    media_image2.png
    636
    573
    media_image2.png
    Greyscale


Regarding claim 35, Haider teaches wherein the guide 91 includes an opening (see “o” in figure 12 above) and the base (see “b” in figure 12 above) is configured to be positioned in the opening (see “o” in figure 12 above) such that the base is configured to be guided along an inner edge (edge of element “o” in figure 12 above) of the opening (see “o” in figure 12 above).

Regarding claim 36, Haider teaches wherein the opening (see “o” in figure 12 above) is circular (see figure 14 where element 61 is circular) and the base (see “b” in figure 12 above) is configured to move in a circle (element “b” in figure 12 above is configured to move within the circle defined by element “o” in figure 12 above, claim do not require element “b” to move in circular manner with respect to element 61 therefore, 

Regarding claim 37, Haider teaches wherein the base (see “b” in figure 12 above) includes teeth 80 that are configured to engage corresponding teeth 81 of the guide 61.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Lastovich et al. (US 2004/0064087 A1).
Regarding claim 15, Lastovich teaches wherein the disruption surface 5” but is silent regarding includes a pattern of micro-teeth in one embodiment.
However, in a different embodiment, Lastovich teaches the disruption surface 5 (figure 4) includes a pattern of micro-teeth 14 for the purpose of performing abrasion on a surface up to a desired depth (paragraph 0043).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to substitute the disruption surface of one embodiment with the disruption surface including micro-teeth as taught by different embodiment of Lastovich for the purpose of performing abrasion on a surface up to a desired depth (paragraph 0043).

Regarding claims 25 and 26, Lastovich discloses the claimed invention substantially as claimed, as set forth above in claim 14. Lastovich further discloses wherein the disruption element 5” is configured to disrupt the area up to a desired depth (paragraph 0064, lines 18-22) but is silent regarding the specifics of a depth no greater than approximately 15 µm or 25 µm in one embodiment.
However Lastovich teaches in a different embodiment to have micro-teeth with depth of approximately 15 µm or 25 µm and lower indicating the depths no greater than 15 µm or 25 µm (paragraph 0050) for the purpose of regulating the depth to a desired level for introducing the agent (paragraph 0016).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the depth in one embodiment of Lastovich to incorporate no greater than 15 µm or 25 µm as taught by different embodiment of Lastovich for the purpose of regulating the depth to a desired level for introducing the agent (paragraph 0016). It is further construed that if the system is used on cornea then the disruption element would disrupt the area of the cornea.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lastovich et al. (US 2004/0064087 A1) in view of Lebovitz et al. (US 2017/0050044 A1).
Regarding claim 16, Lastovich discloses the claimed invention substantially as claimed, as set forth above in claim 14. Lastovich is silent regarding wherein the disruption element includes a sponge material.
However, Lebovitz teaches a method of delivering agent into patient’s integument comprising the disruption element includes a sponge material (paragraph 0031) for the purpose of using a well-known alternative abrasive material to enhance drug permeation (paragraph 0031).
.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lastovich et al. (US 2004/0064087 A1) in view of Muller et al. (US 2012/0289886 A1).
Regarding claim 18, Lastovich discloses the claimed invention substantially as claimed, as set forth above in claim 14. Lastovich further discloses an applicator (paragraph 0074, wherein “bladder” could be construed as an applicator) for applying an agent to the disrupted area. Lastovich is silent regarding an agent being a cross-linking agent applied to the cornea, the cross-linking agent being transmitted through an epithelium of the cornea through the disrupted area at a greater rate relative to non-ablated areas of the cornea.
However, Muller teaches a method of delivering agent into cornea comprising an agent being a cross-linking agent (paragraph 0072, figure 6A) applied to the disrupted area of the cornea, the cross-linking agent being transmitted through an epithelium of the cornea through the disrupted area at a greater rate relative to non-ablated areas of the cornea (paragraph 0072, ultrasound enhances the permeability of the agent therefore, the areas where ultrasound is not applied, the agent would not permeate through the epithelium) for the purpose of effectively delivering the agent to the cornea for treating cornea related medical disorder (paragraph 0007).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to substitute the agent of Lastovich to incorporate a cross-linking agent applied to the cornea, the cross-linking agent being .
Allowable Subject Matter
Claims 20 and 38-43 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 20 was previously indicated allowable in the office action mailed on 3/11/2021 if claim 20 is rewritten in an independent form by incorporating all the limitations of the base claim. Claim 20, as currently amended, is rewritten in an independent form including all the limitations of the base claim. 
Claims 38-43 being dependent on claim 20 are allowed.

Response to Arguments
Applicant’s arguments with respect to claim 14 have been considered but are moot because the arguments do not apply in view of the present rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689.  The examiner can normally be reached on Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NILAY J SHAH/            Primary Examiner, Art Unit 3783